DETAILED ACTION
This Office Action is in response to the remarks entered on 01/21/2021. Claims 1 and 12 were amended. No claims were added. Claims 2, 5-7, 13, 16-18 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Argument
Applicant's arguments filed on 01/21/2021 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §103
Applicant’s Argument: about the claims 1, 2, 5-13, and 16-20.
Claims 1, 2, 5-13, and 16-20 are understood to be patentable, and the rejection under 35 USC §103(a) over "Jiantao" ("Going Deeper with Embedded FPGA Platform for Convolutional Neural Network, by Jiantao et al.) is respectfully traversed, because a prima facie case of obviousness has not been established. 
The amendments clarify how idling of the hardware neural network accelerator is avoided or at least reduced by making efficient use of first and second processors. Idling of the neural network accelerator is avoided or at least reduced by the first and second processor elements both being configured to determine which is to perform conversion of an intermediate data set from a first format to a second format. This 
Jiantao's PEs (processing elements) are implemented in the programmable logic (6.1, paragraphs 1, 2), and Applicant's claimed processor elements are components of a host computer system. Also, there is no teaching or suggestion by Jiantao that the general purposes processors of the processing system (PS) affirmatively determine which is to perform the conversion from the first to the second format. Also, Jiantao neither teaches nor suggests two processors both being configured to perform the conversion, only one of them actually performing the conversion based on the determination made from the input parameter. 
For at least the reasons set forth above, claims 1 and 12 are not obvious in view Jiantao. Claims 8-11 have claim 1 as a base claim, and claims and 19-20 have claim 12 as a base claim (Claims 2, 5-7, 13, and 16-18 are cancelled). Therefore, the dependent claims are also non-obvious over Jiantao, and the rejection of claims 1, 2, 5- 13, and 16-20 under 35 USC §103(a) should be withdrawn.
Examiner’s Response: 
 Jiantao does not teach the general purposes processors of the processing system (PS) affirmatively determine which is to perform the conversion from the first to the second format. Also, Jiantao neither teaches nor suggests two processors both being configured to perform the conversion, only one of them actually performing the conversion based on the determination made from the input parameter. Jiantao teaches the general purposes processors of the processing system (PS) affirmatively determine which is to perform the conversion from the first to the second format, as it can be seen (Jian, [Sec. 6.3.1, second paragraph], “Tiling and Reuse … We show how this workload schedule mechanism applies to CONV layers in Figure 5 (a) (b) and FC layers in Figure 5 (c).” and [sec.6.3.2, fifth paragraph], “Write En is used to switch the data from the Output Buffer either to the external memory or to the PEs to be reused.” Further detail see [sec.7.2 and 7.3], “In order to reduce the unnecessary access latency of external memory, we optimize the storage pattern of data in the memory space... There is a slight difference between CONV layers with Pooling and other layers.” Since data format of each layer is slightly different therefore format conversion is necessary to process the data, for further explain, see [Sec.5], “We explore different data quantization strategies with CaffeNet, VGG16, and VGG16-SVD networks and the results are shown in Table 3…” and [Section. 5.1, the first paragraph], “To convert floating-point numbers into fixed-point ones while achieving the highest accuracy, we propose a dynamic precision data quantization strategy and an automatic workflow, as shown in Figure 3.”). Jiantao further discloses two processors both being configured to perform the conversion, as it can be seen [Page 30, section: 6.1, left column, the second paragraph and right column, the first paragraph], A computer 
As the reason explained above, claims 1 and 12 are obvious in view of Jiantao, therefore, the dependent claims 8-11, 19-20 are obvious in view of Jiantao.  
Applicant’s Argument: about the claims 3-4 and 14-15.
Claims 3-4 and 14-15 are understood to be patentable, and the rejection under 35 USC §103(a) over Jiantao in view of "Bolic" (US patent publication 20160210167 by Bolic et al.) is respectfully traversed, because a prima facie case of obviousness has not been established. 
Claims 3-4 have claim 1 as a base claim, and claims 14-15 have claim 12 as a base claim. Bolic does not remedy the deficiencies of Jiantao as applied to the base claims. Therefore, claims 3-4 and 14-15 are not obvious in view of the Jiantao-Bolic combination, and the rejection should be withdrawn.
Examiner’s Response: 
Regarding arguments about claims 3-4 and 14-15, examiner respectfully would like to remind applicant that Bolic is only brought to cure the specific deficiencies of Jiantao regarding their respective dependent claims. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiantao et al. (Going Deeper with Embedded FPGA Platform for Convolutional Neural Network- Department of Electronic Engineering, Tsinghua University– hereinafter, Jiantao) and further in view of of Bolic et al. (Pub. No. US 20160210167– hereinafter, Bolic).  
Regarding to claim 1, Jaintao teaches a neural network processing system,
Comprising (Jiantao, [Abstract, and Fig 4a,b,c], “Convolutional Neural Network (CNN) based methods have achieved great success in a large number of applications and :
 	a shared memory; at least one neural network accelerator coupled to the shared memory (Jiantao, [Fig.4 (a)], “Figure 4 (a) shows an overview of the proposed system architecture. The whole system can be divided into two parts: the Programmable Logic (PL) and the Processing System (PS).” Wherein the processing system comprise the external Memory (External Memory item in figure 4(a)). Therefore the programmable and external memory are corresponding to a neural network accelerator and the shared memory, respectively.)
and configured to perform operations of a first subset of layers of a neural network on an input data set (Jiantao, [Sec.6.1, first paragraph and second paragraph], “In this work, we propose a CPU+FPGA heterogeneous architecture to accelerate CNNs. Figure 4 (a) shows an overview of the proposed system architecture. The whole system can be divided into two parts: the Programmable Logic (PL) and the Processing System (PS). PL is the FPGA chip, on which we place the Computing Complex, On-chip Buffers, Controller, and DMAs. The Computing Complex consists of Processing Elements (PEs) which take charge of the majority of computation tasks in CNN, including CONV layers, pooling layers, and FC layers. On-chip buffers, including input buffer and output buffer, prepare data to be used by PEs and store the results. ,
generate an intermediate data set in performing the operations of the first subset of layers(Jiantao, [Section 2.1, left column, the first paragraph], “A typical CNN consists of a number of layers that run in sequence. The parameters of a CNN model are called "weights". The first layer of a CNN reads an input image and outputs a series of feature maps. The following layers read the feature maps generated by previous layers and output new feature maps”. Examiner’s note, generating the intermediate dataset based on the output from the first subset of layers.  );
and store the intermediate data set in a shared memory queue in the shared memory (Jiantao, [Sec. 6.3.2, last paragraph], “Write EN is set as "DDR" to command the Output Buffer to write results back to the external memory.” Therefore writing the result (intermediate data) into external memory portion (shared memory queue).)
a host computer system coupled to the shared memory (Jiantao, [Fig. 4(a)], the processing system (host computer) coupled to the external memory (shared memory).)
and having first and second processor elements (Jiantao, [Page 30, column: R, first paragraph], “PS consists of general-purpose processors and the external ,
wherein: the first processor element is configured to execute instructions that cause the first processor element to perform operations including: providing the input data set to the at least one neural network accelerator (Jiantao, [Page 30, column: R, fifth paragraph], “Data Processing. When all the data are prepared, CPU host starts to configure DMAs with the BDs that are pre-stored in the external memory. The configured DMA loads data and instructions to the controller” therefore the processer that preform data processing is considered as the first processor.);
and signaling the at least one neural network accelerator to perform the operations of the first subset of layers of the neural network on the input data set (Jiantao, [Page 30, column: R, second paragraph], “PS consists of general-purpose processors and the external memory. All the CNN model parameters, data, and instructions are stored in the external memory. Processors run bare-metal programs and help to orchestrate the whole inference phase by configuring the DMAs.” Furthermore, see [Page 30, Column: R, fifth paragraph], “Data Processing. When all the data are prepared, CPU host starts to configure DMAs with the BDs that are pre-stored in the external memory. The configured DMA loads data and instructions to the controller, triggers a computation process on PL.” see further, [Sec. 2.1, first paragraph], “The first layer of a CNN reads an input image and outputs a series of feature maps.” The first layer of CNN (subset of neural network) reads on input image (input data set));
determining whether a system start-up or runtime parameter configures the first processor element to convert the intermediate data set (Jiantao, [Section. 6.1, ;
converting, in response to the system start-up or runtime parameter configuring the first processor element, the intermediate data set from a first format to a second format (Jiantao, [Sec. 6.3.1, second paragraph], “Tiling and Reuse. Due to limited on-chip memory, tiling is necessary for CNNs. For tiling in CONV layers, we tile each input image by the factor Tr (Tc) in row (column). And we tile the input (output) feature maps nin (nout) by the factor Ti (To). For FC layers, we tile each matrix into tiles of Ti×To. For reuse, the times of each input tiled block (vector) to be reused is reuse_times. We show how this workload schedule mechanism applies to CONV layers in Figure 5 (a) (b) and FC layers in Figure 5 (c).” and [sec.6.3.2, fifth paragraph], “Write En is used to switch the data from the Output Buffer either to the external memory or to the PEs to be reused.” Further detail see [sec.7.2 and 7.3], “In order to reduce the unnecessary access latency of external memory, we optimize the storage pattern of data in the memory space. The principle is to maximize the burst length of each DMA transaction. Figure 8 shows a brief example of how we organize the input and output data in one CONV layer with max-pooling. We store the tiles which are ;
[…]
and the second processor element is configured to execute instructions that cause the second processor element to perform operations including: determining whether a system start-up or runtime parameter configures the second processor element to convert the intermediate data set  (Jiantao, [Section. 6.1, right column, the second and third paragraph], “The complete inference process of an image with the proposed CNN accelerator consists of three steps that are executed in sequence: data preparation, data processing, and result output. Data Preparation. In this phase, all the data needed in the computation including image data, model data, 
 converting, in response to the system start-up or runtime parameter configuring second processor element, the intermediate data set from the first format to the second format (Jiantao, [Sec. 6.3.1, second paragraph], “Tiling and Reuse. Due to limited on-chip memory, tiling is necessary for CNNs. For tiling in CONV layers, we tile each input image by the factor Tr (Tc) in row (column). And we tile the input (output) feature maps nin (nout) by the factor Ti (To). For FC layers, we tile each matrix into tiles of Ti×To. For reuse, the times of each input tiled block (vector) to be reused is reuse_times. We show how this workload schedule mechanism applies to CONV layers in Figure 5 (a) (b) and FC layers in Figure 5 (c).” and [sec.6.3.2, fifth paragraph], “Write En is used to switch the data from the Output Buffer either to the external memory or to the PEs to be reused.” Further detail see [sec.7.2 and 7.3], “In order to reduce the unnecessary access latency of external memory, we optimize the storage pattern of data in the memory space. The principle is to maximize the burst length of each DMA transaction. Figure 8 shows a brief example of how we organize the input and output data in one CONV layer with max-pooling. We store the tiles which are at the same relative locations in each picture continuously. Therefore, in each phase, we can load all the input tiles for computation continuously. The output feature maps will ;
 reading the intermediate data set from the shared memory queue (Jiantao, Sec.6.1, last paragraph], “Result Output. After receiving the interrupt of the last BD from DMA, the processor host applies Softmax function to the final results from PEs, and output the results to UART port.” Therefore the function apply (read) to the final result (intermediate data) and process by the processor (second processor).);
and performing operations of a second subset of layers of the neural network on the intermediate data set that resulted from a previous input data set and generating an output data set in parallel (Jiantao, Sec 6.1, third paragraph and last paragraph], “After receiving the interrupt of the last BD from DMA, the processor 
with the neural network accelerator is performing the operations of the first subset of layers of the neural network on the next input data set (Jiantao, Sec.6.1, fifth paragraph], “The configured DMA loads data and instructions to the controller, triggers a computation process on PL. Each time a DMA interrupt is asserted, CPU host adds up the self-maintained pointer address for each DMA’s BD list and configures them with new BDs.” Examiner’s note, A DMA interrupt is asserted, then the new data is provided to the accelerator. Furthermore, see [Section 2.1, left column, the first paragraph], “A typical CNN consists of a number of layers that run in sequence. The parameters of a CNN model are called "weights". The first layer of a CNN reads an input image and outputs a series of feature maps. The following layers read the feature maps generated by previous layers and output new feature maps”.).
providing a next input data set to the neural network accelerator in response to the shared memory queue beinq empty;
On the other hand, Bolic teaches providing a next input data set to the neural network accelerator in response to the shared memory queue being empty (Bolic, [Fig.6, Par.0056], “According to an example embodiment shown in diagram 600, the scheduler may be invoked in at least the following three example cases: 1) a new request 602 is inserted into a queue; 2) a Type 1 interrupt is received; or 3) after initiating a DMA write operation 608. When the scheduler is invoked, the scheduler may first check if the D MA read channel is IDLE. If the DMA read channel is IDLE, the scheduler may schedule a request for a DMA read operation.” See further [Par.0057, lines 1-4], “When a DMA read operation 604 finishes, a Type 1 interrupt may be received from the hardware accelerator to release the DMA read channel, thereby modifying the DMA read channel state with IDLE.” Therefore, when DMA read channel is IDLE, the queue is empty and available for new read operation request. Inputting a block of data into the neural network accelerator based on the DMA status (IDLE or busy) it can be seen at [Par.0037, lines 4-15], “An accelerator application controller 330 may direct the input streaming data from the DMA controller to first accelerator application (appl) 310 or second accelerator application (app2) 320, multiplex first accelerator application (appl) 310 and second accelerator application (app2) 320 to use the DMA write channel; maintain the accelerator status word; raise an interrupt when needed. A device driver 307 may indicate the coprovisor 302 to direct the input block of data to either first accelerator application (appl) 310 or second accelerator application 
Jiantao and Bolic are analogous in arts because they have the same filed of endeavor of implementing a convolutional neural network (CNN) accelerator in data processing.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jiantao’s method, in view of Bolic by having the system is able to generate and signal the processing element that the memory queue is either empty or full during the data processing cycle. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively, and the ability to process a large amount of data would be much faster (Bolic, [Par.0003], “Graphical processing unit (GPU)- and field programmable gate array (FPGA)-based hardware accelerators are also gaining popularity in the server industry. Accelerators speed up computationally intensive parts of an application. Successfully and efficiently adding hardware accelerators to virtualized servers may bring cloud clients apparent speed-up for a wide range of applications. GPUs may typically be inexpensive and programmed using high-level languages and application programming interfaces (APis). Which abstract away hardware details. FPGAs may outperform GPU s in many specific applications. Moreover, the ability to perform partial run-time reconfiguration may be a distinguishing feature of FPGAs.”);
Regarding to claim 12 is being rejected for the same reason as the claim 1.
Claim 2 is canceled. 
Claim 13 is canceled. 
Claim 5 is canceled. 
Claim 16 is canceled. 
Claim 6 is canceled.
Claim 17 is canceled. 
Claim 7 is canceled. 
Claim 18 is canceled. 
Regarding to claim 8, Jiantao teaches the neural network processing system of claim 1, wherein the neural network is a convolutional neural network (Jiantao, [Abstract, first paragraph], “Convolutional Neural Network (CNN) based methods have achieved great success in a large number of applications and have been among the most powerful and widely used techniques in computer vision. However, CNN-based methods are computational intensive and resource-consuming, and thus are hard to be integrated into embedded systems such as smart phones, smart glasses, and robots. FPGA is one of the most promising platforms for accelerating CNN, but the limited bandwidth and on-chip memory size limit the performance of FPGA accelerator for CNN.”).
Regarding to claim 19 is being rejected for the same reason as the claim 8.
Regrading to claim 9, Jiantao teaches the neural network processing system of claim 8, wherein the first subset of layers includes convolutional layers and max-pooling layers (Jiantao, [Sec.7.2, first paragraph], “Figure 8 shows a brief example of how we organize the input and output data in one CONV layer with max-pooling.”),
and the second subset of layers includes fully connected layers (Jiantao, [Fig.1] showing the second subset of layers includes fully connected layer (FC)).
Regarding to claim 20 is being rejected for the same reason as the claim 9.
Regarding to claim 10, Jiantao teaches the neural network processing system of claim 9, wherein the second subset of layers includes a softmax layer (Jiantao, [Sec.6.1, last paragraph], “After receiving the interrupt of the last BD from DMA, the processor host applies Softmax function to the final results from PEs, and output the results to UART port.” Therefore the softmax function is applied on the final result (softmax layer)).
Regrading to claim 11, Jiantao teaches the neural network processing system of claim 1, wherein the at least one neural network accelerator includes a field programmable gate array and a graphics processing unit (Jiantao, [Sec.8.2, first and second paragraphs], “Though the performance of FC layers on FPGA is limited by the bandwidth, it is still higher than ARM processors. Consequently, in our implementation, the FC layer workloads are placed on FPGA. The performance of our system, CPU, GPU, and mGPU is shown in Table 6.”).

Regarding to claim 3, Jiantao teaches the neural network processing system of claim 1, wherein: the instructions that cause the second processor element to read the intermediate data set from the shared memory queue include instructions that cause the second processor element (Jiantao, [Sec.6.1], “PL is the FPGA chip, on which we place the Computing Complex, On-chip Buffers, Controller, and DMAs. The Computing Complex consists of Processing Elements (PEs) which take 
However, Jiantao does not teach to signal the first processor element that the shared memory queue is empty after the reading.
On the other hand, Bolic teaches to signal the first processor element that the shared memory queue is empty after the reading (Bolic, [Fig.6, Par.0056], “According to an example embodiment shown in diagram 600, the scheduler may be invoked in at least the following three example cases: 1) a new request 602 is inserted into a queue; 2) a Type 1 interrupt is received; or 3) after initiating a DMA write operation 608. When the scheduler is invoked, the scheduler may first check if the D MA read channel is IDLE. If the DMA read channel is IDLE, the scheduler may schedule a request for a DMA read operation.” See further [Par.0057, lines 1-4], “When a DMA read operation 604 finishes, a Type 1 interrupt may be received from the hardware accelerator to release the DMA read channel, thereby modifying the DMA read channel state with IDLE.” Therefore, when DMA read channel is IDLE, the queue is empty and available for new read operation request.).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jiantao’s method, in view of Bolic by having the system is able to generate and signal the processing element that the memory queue is either empty or full during the data processing cycle. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively, and the ability to process a large amount of data would be much faster (Bolic, [Par.0003], “Graphical processing unit (GPU)- and field programmable gate array (FPGA)-based hardware accelerators are also gaining popularity in the server industry. Accelerators speed up computationally intensive parts of an application. Successfully and efficiently adding hardware accelerators to virtualized servers may bring cloud clients apparent speed-up for a wide range of applications. GPUs may typically be inexpensive and programmed using high-level languages and application programming interfaces (APis). Which abstract away hardware details. FPGAs may outperform GPU s in many specific applications. Moreover, the ability to perform partial run-time reconfiguration may be a distinguishing feature of FPGAs.”)
Regarding to claim 14, is being rejected as the same reason as the claim 3.
Regrading to claim 4, Jiantao teaches the neural network processing system of claim 3, wherein: the first processor element is further configured to execute instructions that cause the first processor element to […] and the second processor element is configured to execute instructions that cause the second processor element to read the intermediate data set from the shared memory queue in response to the signal from the first processor element (Jiantao, Sec.6.1], “PL is the FPGA chip, on which we place the Computing Complex, On-chip Buffers, Controller, and DMAs. The Computing Complex consists of Processing Elements (PEs) which take charge of the majority of computation tasks in CNN, including CONV layers, pooling layers, and FC layers. On-chip buffers, including input buffer and output buffer, prepare data to be used by PEs and store the results. Controller fetches instructions from the external memory and decodes them to orchestrate all the modules except DMAs on the PL. DMAs are working for transferring data and instructions between the external memory on the PS side and On-chip Buffers on the PL side. PS consists of general-purpose processors and the external memory. All the CNN model parameters, data, and instructions are stored in the external memory. Processors run bare-metal programs and help to orchestrate the whole inference phase by configuring the DMAs. We also realize Softmax function on CPU considering that its FPGA implementation will bring inevitable design overhead with little performance improvement since this function is called only in the last layer of the whole CNN. The complete inference process of an image with the proposed CNN accelerator consists of three steps that are executed in sequence: data preparation, data processing, and result output. Data Preparation. In this phase, all the data needed in the computation including image data, model data, and control data are stored in the external memory. Control data includes the Buffer Descriptors (BD) used by DMAs and instructions used by Controller. So far the image data is not obtained from the camera. Data Processing. When all the data are prepared, .
However, Jiantao does not teach signal the second processor element that the shared memory queue is full when the at least one neural network accelerator has completed performing the first subset of layers of the neural network on the input data;
On the other hand, Bolic teaches signal the second processor element that the shared memory queue is full when the at least one neural network accelerator has completed performing the first subset of layers of the neural network on the input data (Bolic, [Fig.6, Par.0056], “According to an example embodiment shown in diagram 600, the scheduler may be invoked in at least the following three example cases: 1) a new request 602 is inserted into a queue; 2) a Type 1 interrupt is received; or 3) after initiating a DMA write operation 608. When the scheduler is invoked, the ;
Jiantao and Bolic are analogous in arts because they have the same filed of endeavor of implementing a convolutional neural network (CNN) accelerator in data processing system.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Jiantao and Bolic’s method by having the system is able to generate and signal the processing element that the memory queue is either empty or full during the data 
Regarding to claim 15, is being rejected as the same reason as the claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Barik et al. (Pub. No: US 20180314936, hereinafter-Barik): teaches deep learning autonomous machines includes detecting one or more sets of data from one or more sources over one or more networks, and introducing a library to a neural network application to determine optimal point at which to apply frequency scaling without degrading performance of the neural network application at a computing device.
Xu et al. (Pub. No: US 20080262984, hereinafter-Xu): teaches an accelerator systems and methods are disclosed that utilize FPGA technology to achieve better parallelism and flexibil-ity. The accelerator system may be used to implement a rel-evance-ranking algorithm, such as Rank: Boost, for a training process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/E.T./Examiner, Art Unit 2126 


/BABOUCARR FAAL/Primary Examiner, Art Unit 2184